376 F.2d 31
John W. MECOM, Appellant,v.SHELL OIL COMPANY and Shell Pipe Line Corporation, Appellees.
No. 24020.
United States Court of Appeals Fifth Circuit.
April 28, 1967.

J. Barbee Winston, J. Y. Gilmore, Jr., Robert B. Acomb, Jr., L. Howard McCurdy, Jr., Jones, Walker, Waechter, Poteivent, Carrere & Denegre, John W. Sims and Phelps, Dunbar, Marks, Claverie & Sims, Faris, Ellis, Cutrone, Gilmore & Lautenschlaeger, New Orleans, La., for appellant.
Benjamin W. Yancey, Rufus C. Harris, Jr., New Orleans, La., for appellees, Oliver L. Stone, New York City, Ernest M. Sutter, Terriberry, Rault, Carroll, Yancey & Farrell, New Orleans, La., of counsel.
Before JONES, GEWIN and SIMPSON, Circuit Judges.
PER CURIAM:


1
This is an appeal from the judgment of the United States District Court for the Eastern District of Louisiana modifying a former order of the court in an exoneration from and/or limitation of liability proceeding instituted by the appellant. The order complained about modified the court's former order of injunction which stayed and restrained the filing, commencement or prosecution of all suits against the insurers of the petitioner Mecom and relaxed the injunction to the extent of permitting the institution of direct actions, but not their further prosecution. The controversy arises out of claims by the appellees for loss and damage allegedly sustained when the Mecom vessel came into contact with an oil platform owned by Shell Oil Company and a pipe line owned by Shell Pipe Line Corporation in the Gulf of Mexico during a hurricane.


2
We conclude that the trial court did not commit error in modifying its former order of injunction. See Maryland Casualty Company v. Cushing, 347 U.S. 409, 74 S.Ct. 608, 98 L.Ed. 806; Ex parte Tokio Marine & Fire Ins. Co. (Ex parte Aetna Cas. & Surety Co.) (5 Cir. 1963), 322 F.2d 113, 115; Guillot v. Cenac Towing Company (5 Cir. 1966), 366 F.2d 898.


3
Nothing herein said will prejudice the rights of the parties in any subsequent proceedings in suits filed by the appellees against the insurers of Mecom pursuant to order modifying the former order of injunction.


4
The judgment is affirmed.